Citation Nr: 1744594	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14 - 44 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating prior to April 13, 2017, and in excess of 10 percent therefrom, for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1952 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In March 2017, the Board remanded this matter to the RO for further development.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a July 2017 rating decision, the RO reevaluated the initial rating decision for service-connected bilateral hearing loss and the current level of the Veteran's disability.  The decision increased the disability rating for the period beginning April 13, 2017, to 10 percent.  The Board has recharacterized the issue accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the rating period prior to April 13, 2017, the Veteran's left ear had an average decibel loss of 55 with a speech discrimination of 88 percent; and his right ear had an average decibel loss of 60 with a speech discrimination of 92 percent. 

2.  For the rating period beginning April 13, 2017, and thereafter, the Veteran's left ear had an average decibel loss of 64 with a speech discrimination of 80 percent; and his right ear had an average decibel loss of 66 with a speech discrimination of 88 percent.


CONCLUSION OF LAW

The criteria for a compensable rating prior to April 13, 2017 and in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110(b)(3) (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.85, 4.86, Diagnostic Code 6100 (2017). 	



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran maintains that his bilateral hearing loss should have initially been rated as 10 percent disabling or, alternatively, that the increase in severity of his disability warrants an increased rating to 10 percent.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100. 

The Veteran had service on a submarine, and noise exposure is conceded.  He reports frequent air pressure changes while in service that he feels also had an impact on his hearing.  The Veteran filed his claim for hearing loss in October 2011 and has received two VA audiology examinations since that time.

The first of these audiology examinations occurred in March 2013; the results are noted in the table below:

Hertz
1000
2000
3000
4000
Avg
CNC %
Left 
35 dB
50 dB
65 dB
70 dB
55 dB
88
Right
45 dB
55 dB
65 dB
75 dB
60 dB
92

As noted above, the rating criteria for hearing loss is determined by VA regulations.  The evidence reflects that the Veteran's level of sensorineural hearing loss in the March 2013 examination corresponded with a level II hearing impairment in the right ear and level III in the left.  Levels II and III hearing loss in the ears warrant a noncompensable rating utilizing Tables VI and VII in 38 C.F.R. § 4.85.  This level of hearing loss corresponds with the noncompensable rating he was subsequently issued.  As far as functional impact, the Veteran previously described difficulty understanding speech where the speaker is unclear or background noise is present.  See April 14, 2011, Audiologic Evaluation.  The examiner indicated that the Veteran's hearing loss would not impact ordinary conditions of daily life, including the ability to work.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The second VA audiology examination during the appeal period occurred in April 2017; the results are noted in the table below:

Hertz
1000
2000
3000
4000
Avg
CNC %
Left 
50 dB
60 dB
70 dB
75 dB
64 dB
80
Right
55 dB
60 dB
75 dB
75 dB
66 dB
88

The Veteran's level of sensorineural hearing loss in the April 2017 examination corresponded with a level IV hearing impairment in the left ear and level III in the right.  Levels III and IV hearing loss in the ears warrant a 10 percent rating utilizing Tables VI and VII in 38 C.F.R. § 4.85.  The Veteran's hearing, however, qualified as exceptional hearing impairment under 38 C.F.R. § 4.86(a), which allowed the Veteran's hearing to be rated as level V in the right ear using Table VI(A).  This level of hearing loss also corresponded with the 10 percent rating subsequently issued.  As far as functional impact, the Veteran described difficulty understanding speech and hearing the television.  The examiner indicated that the Veteran's hearing loss would impact ordinary conditions of daily life, including the ability to work.  However, all of the impacts of his hearing loss, i.e. difficulty hearing and understanding speech, are contemplated by the rating critiera.

The Veteran's description of difficulties with hearing is consistent with the degree of disability addressed by his VA examinations.  The Board recognizes that the Veteran believes he is entitled to a higher initial rating for his hearing loss.  However, the weight of the evidence and the Veteran's lay testimony support a 10 percent rating as of his April 2017 VA examination.  That is the earliest that it is factually ascertainable that an increase is warranted.  

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A compensable rating prior to April 13, 2017 and a rating in excess of 10 percent from April 13, 2016, is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


